DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2021 has been entered.
Claim Objections
Claim 38 is objected to because of the following informalities:
In claim 38 (line 1) “slats 37” should recite --slats of claim 36--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 24, 25, 35, 36 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkelstein (US 5,106,058).
As to claim 1, Finkelstein discloses a chain link fence with retained slats, comprising: 
a chain link fence 10 having a top and a bottom; 
12 inserted into said chain link fence, each slat having an outermost elevational profile and two opposing apertures 16 bounding an internal channel perpendicular to the slats, the two opposing apertures forming a narrowing of the outmost elevational profile (opposing beveled apertures 16 form a narrowing of the outmost elevational profile of slat 12; Figure 3); 
at least one band 18 disposed through the internal channels so as to retain the slats within the chain link fence; 
the chain link fence with retained slats capable of being rolled and unrolled (Figures 1-3; C2 L39-42). 
As to claim 24, Finkelstein discloses a chain link fence with retained slats wherein and edge of one or more of the two opposing apertures 16 is generally beveled (the convex edge of apertures 16 constitutes a generally beveled edge; Figure 3).  
As to claim 25, Finkelstein discloses a chain link fence with retained slats wherein an edge of each of the two opposing apertures 16 is generally beveled (the convex edge of apertures 16 constitutes a generally beveled edge; Figure 3).  
As to claim 35, Finkelstein discloses a method of making a chain link fence with retained slats comprising the steps of:
providing a chain link fence 20; 
providing fence slats 12, each slat having two opposing apertures 16 bounding an internal channel; 
inserting the fence slats into the chain link fence; 
providing an elongate band 18; and 

As to claim 36, Finkelstein discloses a method comprising installing the fence at a property (Figures 1-3).  
As to claim 40, Finkelstein discloses a method wherein the chain link fence 10 is capable of being rolled and unrolled (Figures 1-3; C2 L39-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Meglino et al. (US 5,056,761).
As to claims 18-23, Finkelstein fails to disclose a chain link fence with retained slats comprising unwinged slats; wherein the at least one band runs through internal channels at slat centers; wherein each of the two opposing apertures bounding an internal channel form a substantially continuously curving cutout of the outermost elevational profile and are configured to bound opposite sides of the band with a concavity.  
Meglino et al. teach a chain link fence with retained slats comprising unwinged slats 74; wherein a band 78 runs through internal channels at slat centers; wherein each of two opposing apertures 80 bounding an internal channel form a substantially 
Inasmuch as the references disclose winged and unwinged slats as art recognized structural and functional equivalents for blocking the view through a chain link fence, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chain link fence with retained slats disclosed by Finkelstein to comprise unwinged slats such that the band runs through slat centers, as taught by Meglino et al., as winged and unwinged slats are art recognized structural and functional equivalents for blocking the view through a chain link fence; and wherein each of the two opposing apertures are circular, as taught by Meglino et al., in order to provide for easier alignment and insertion of the band into the internal channel of the fence slat.  
As to claims 27-30, Finkelstein discloses a chain link fence with retained slats comprising: 
a chain link fence 10 having a top and a bottom; 
a plurality of fence slats 12 inserted into the chain link fence generally from the top to the bottom, each fence slat in the plurality of fence slats having an outermost 16 bounding an internal channel perpendicular to the slat, the two opposing apertures forming a narrowing of the outmost elevational profile (opposing beveled apertures 16 form a narrowing of the outmost elevational profile of slat 12; Figure 3); 
at least one flexible band 18 disposed through the internal channels so as to retain the plurality of fence slats within the chain link fence; and 
wherein the chain link fence with retained slats is capable of being rolled and unrolled (Figures 1-3; C2 L39-42).
Finkelstein fails to disclose a chain link fence with retained slats comprising unwinged slats; wherein the at least one band runs through internal channels at slat centers; wherein each of the two opposing apertures bounding an internal channel form a substantially continuously curving cutout of the outermost elevational profile and are configured to bound opposite sides of the band with a concavity.  
Meglino et al. teach a chain link fence with retained slats comprising unwinged slats 74; wherein a band 78 runs through internal channels at slat centers; wherein each of two opposing apertures 80 bounding an internal channel form a substantially continuously curving cutout of an outermost elevational profile of the slat and are configured to bound opposite sides of the band with a concavity; the circular apertures providing for easier alignment and insertion of the band into the internal channel of the fence slat (Figure 6).
Inasmuch as the references disclose winged and unwinged slats as art recognized structural and functional equivalents for blocking the view through a chain link fence, it would have been obvious to one of ordinary skill in the exercise art to In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chain link fence with retained slats disclosed by Finkelstein to comprise unwinged slats, as taught by Meglino et al., as winged and unwinged slats are art recognized structural and functional equivalents for blocking the view through a chain link fence; and wherein each of the two opposing apertures are circular, as taught by Meglino et al., in order to provide for easier alignment and insertion of the band into the internal channel of the fence slat.  
As to claim 31, Finkelstein as modified by Meglino et al. discloses a chain link fence with retained slats wherein an edge of one or more of the two opposing apertures 16 is generally beveled (the convex edge of apertures 16 constitutes a generally beveled edge; Figure 3).  
As to claim 32, Finkelstein as modified by Meglino et al. discloses a chain link fence with retained slats wherein an edge of each of the two opposing apertures 16 is generally beveled (the convex edge of apertures 16 constitutes a generally beveled edge; Figure 3).  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Meglino et al., as applied to claim 27, and further in view of Meglino.
As to claim 33, Finkelstein fails to disclose a chain link fence with retained slats wherein an end of the at least one flexible band is tapered.  
5 is tapered; the taper providing for easier alignment and insertion of the band into internal channels in fence slats 6,7,8,9 (Figures 1-2; C2 L22-24).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the chain link fence with retained slats disclosed by Finkelstein wherein an end of the flexible band is tapered, as taught by Meglino, in order to provide for easier alignment and insertion of the band into the internal channels in the fence slats.  

Claims 37-39, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein in view of Hoggan (US 5,775,676).
As to claims 37-39, 41 and 42, Finkelstein fails to explicitly disclose a method comprising the steps of rolling, unrolling and installing the chain link fence at a property after the other assembly steps including inserting the fence slats into the chain link fence. 
Hoggan teaches a method comprising the steps of rolling, unrolling and installing a chain link fence at a property after inserting fence slats 10 into the chain link fence; the pre-assembly of the fence slats within the chain link fence and subsequent rolling of the assembled slatted chain link fence facilitating storage and deliver of the assembled fence, providing for quick easy assembly of the fence (Figures 1-5; C2 L36-44).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Finkelstein wherein the fence slats are pre-assembled within the chain link fence and the assembled slatted chain link fence is subsequently rolled, as taught by Hoggan, in order to facilitate .
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. 
As to claims 1 and 27, Attorney argues that:
Finkelstein fails to disclose a chain link fence wherein each slat has an outermost elevational profile and two opposing apertures bounding an internal channel perpendicular to the slats, the two opposing apertures forming a narrowing of the outmost elevational profile.
Examiner disagrees.  As to claims 1 and 27, Finkelstein discloses a chain link fence wherein each slat 12 has an outermost elevational profile and two opposing apertures 16 bounding an internal channel perpendicular to the slats, the two opposing apertures forming a narrowing of the outmost elevational profile (opposing beveled apertures 16 form a narrowing of the outmost elevational profile of slat 12; Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

11/18/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619